Citation Nr: 0310628	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-49 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating greater than 
10 percent for left leg varicose veins status post stripping.  

3.  Entitlement to an initial disability rating greater than 
10 percent for tender scars status post left leg varicose 
vein stripping.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from June 1975 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that, in the July 1996 rating decision, the 
RO granted service connection for degenerative changes at L5-
S1 with low back pain and assigned a noncompensable (zero 
percent) rating.  The veteran's August 1996 notice of 
disagreement included the low back disability.  However, in 
the October 1996 substantive appeal, the veteran indicated 
that he withdrew his appeal on that claim.  Therefore, that 
issue is not currently before the Board.   

The veteran submitted a statement in November 2002 in which 
he included a claim for service connection for sleep apnea.  
It is unclear whether the RO has taken any steps to 
adjudicate this claim.  The matter is referred to that office 
for the appropriate action.   


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issues of 
increased ratings for the veteran's service-connected 
disabilities listed above.  Specifically, VA medical 
examinations were accomplished in March 2003.  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit (Court of Appeals) issued 
its decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  In that decision, the Court of Appeals invalidated 
38 C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 
7104 because in conjunction with 38 C.F.R. § 20.1304 (2002), 
it allowed the Board to obtain evidence and decide an appeal 
considering that evidence when it was not considered by the 
Agency of Original Jurisdiction (AOJ) and when no waiver of 
AOJ consideration was obtained.  Because of this Court 
action, the Board has no jurisdiction to adjudicate this 
appeal prior to consideration of the new evidence by the RO.  
A remand is required in order to accomplish RO consideration.   

The Board notes that the examiner from the March 2003 VA 
vascular examination states that he took multiple photographs 
of each leg.  These photographs were not included with the 
examination report forwarded to the Board.  The RO should 
take the appropriate steps to determine whether the 
photographs may be secured from the San Diego VA medical 
center, where the examination was conducted.   

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claims for an initial disability rating 
greater than 30 percent for PTSD, an 
initial disability rating greater than 10 
percent for left leg varicose veins 
status post stripping, and an initial 
disability rating greater than 10 percent 
for tender scars status post left leg 
varicose vein stripping, considering all 
the evidence of record, to include March 
2003 VA examinations reports.  The RO 
should inquire about securing photographs 
taken during the March 2003 VA vascular 
examination and include them in 
readjudication of the claim, if 
available.  If the disposition of any 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with the Court of Appeals holding in 
Disabled American Veterans v. Secretary of Veterans Affairs.  
The Board intimates no opinion as to the ultimate outcome of 
the appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


